Citation Nr: 1647300	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-03 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for hypertensive heart disease, with coronary artery disease.  

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.  

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1984 to November 1988.  This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in New Orleans, Louisiana.  


REMAND

A remand is necessary to ensure proper development regarding the Veteran's claims of entitlement to increased disability ratings for hypertensive heart disease and hypertension, as well as entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).  Specifically, remand is required to afford the Veteran current relevant VA examinations, to obtain any outstanding VA treatment records, and to readjudicate the Veteran's intertwined TDIU claim.  

The record documents that the most recent VA heart and hypertension examinations were conducted in August 2012.  The Veteran was scheduled for a subsequent VA heart examination in December 2013; however, he failed to appear at the examination.  A January 2014 report of general information documents the Veteran's report that he missed the December 2013 VA heart examination because his address was not updated within the VA system.  Additionally, although the January 2014 report indicates that a VA employee updated the Veteran's address and requested the examination to be rescheduled, it does not appear that the examination was subsequently rescheduled or that a more current examination has since been conducted.  As such, the Board finds that good cause has been asserted for the Veteran's failure to report for the scheduled December 2013 examination; thus, the Veteran should be afforded a current examination.  

Additionally, in an April 2014 VA Form 646, the Veteran's representative asserted that the Veteran's heart and hypertension disorders have continued to worsen.  In particular, the Veteran stated that when he first applied for VA compensation for his hypertensive cardiovascular disease, he was only taking one pill to control his symptoms, but that currently, he was taking an average of twelve pills daily to control his hypertensive cardiovascular disease and hypertension.  Additionally, the Veteran reported that his medications result in constant fatigue, profuse sweating, and dizziness, which prohibit his ability to drive or operate machinery.  Although the Veteran lacks medical expertise to objectively ascertain a level of severity due to his service-connected heart and hypertension disabilities, he is competent to report how many prescription pills he takes for his relevant conditions, in addition to his observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Additionally, the Veteran's representative noted that the August 2012 VA examination documented the Veteran's hypertension were well over the normal systolic and diastolic pressures, into extreme hypertensive ranges.  Indeed, although the August 2012 VA hypertension examination report states that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more, the three documented blood pressure readings on the day of examination were 211/112, 198/120, and 220/120.  See 38 C.F.R. § 4.104, DC 7101 (2015).  

In sum, given the more than four years that have elapsed since the most recent relevant VA examinations, the August 2012 VA examination report which documents blood pressure readings, and the Veteran's testimony that his relevant disorders have continued to worsen in severity, the Board concludes that new VA examinations are necessary to determine the current severity of the Veteran's service-connected hypertensive heart disease and hypertension.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer, 10 Vet. App. 400 (1997).  

Additionally, the record clearly indicates that the Veteran received past VA treatment for his service-connected heart disorder; however, the most recent VA records within the claims file are from 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, any outstanding, relevant VA treatment records must be obtained and associated with the claims file.  38 U.S.C.A. § 5103A (b)(1) (West 2014).  
The Veteran's claim of TDIU is inextricably intertwined with his increased rating claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  As such, remand of the Veteran's TDIU claim is also warranted.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA treatment records from 2012 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above, the Veteran must be afforded a VA examination to assess the current severity of his service-connected hypertensive heart disease, with coronary artery disease, and hypertension.  The electronic claims file must be made available to the examiner and the examiner must indicate review of such records.  

The examiner must perform any tests or studies deemed necessary for accurate and current assessment of the Veteran's service-connected hypertensive heart disease, with coronary artery disease, and hypertension.  The examiner must address the Veteran's current metabolic equivalents (METs) workload and whether symptoms of dyspnea, fatigue, angina, dizziness, and syncope are present.  If the examiner determines that exercise testing is contraindicated, the examiner must provide an explanation why this is so, and must give an estimation of the level of activity expressed in METs that is supported by specific examples, such as slow stair climbing, or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner must fully explain the basis for the METs level assigned with rationale specific to the Veteran's case.

The examiner must indicate whether there is any evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  If there is left ventricular dysfunction, the examiner must provide the ejection fraction.  The examiner must also comment on the frequency and duration of any episodes of congestive heart failure, and any requirement for continuous medication.

The examiner must provide an opinion as to whether the functional effects of Veteran's service-connected the Veteran's service-connected hypertension and hypertensive heart disorder, with coronary heart disorders preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal, to include TDIU, must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

